OPINION OF THE COURT
PER CURIAM.
Appellant, Alvin Wise, was convicted of murder in the second degree and, after the denial of post-verdict motions, was sentenced to ten to twenty years imprisonment. In this appeal appellant contends (1) that the prosecution’s evidence was insufficient to sustain the verdict of murder in the second degree, (2) that certain physical evidence taken from his apartment should have been suppressed, (3) that his confession to the police was involuntary, and (4) that his confession was the product *300of an unnecessary delay between arrest and arraignment. We have examined the record and find the first three contentions to be without merit. The fourth issue was not properly preserved for appellate review.
Judgment of sentence affirmed.